Title: VIII. Notes on Heresy, 11 October–9 December 1776
From: Jefferson, Thomas
To: 


                        A heretic is an impugner of fundamentals. what are fundamentals? the protestants will say those doctrines which are clearly & precisely delivered in the holy scriptures. Dr. Waterland would say the Trinity. but how far this character [of being clearly delivered?] will suit the doctrine of the Trinity I leave others to determine. it is no where expressly declared by any of the earliest fathers, & was never affirmed or taught by the church before the council of Nice [Chillingw. Pref.§18.33.]1 Irenaeus says ‘who are the clean? those who go on firmly, believing in the father & in the son.’ the fundamental doctrine or the firmness of the Xn. faith in this early age then was to beleive in the father & son.—Constantine wrote to Arius & Alexr. treating the question ‘as vain foolish & impertinent as a dispute of words without sense which none could explane nor any comprehend &c.’ this lre is commended by Eusebius [Vit. Con stant.  lb2.c.64 &c.] and Socrates [Hist. Eccles. 1.1.c.7.] as excellent admirable & full of wisdom. 2.Middleton.115. remarks on the story of St. John & [. . . .]
                        Le saint concil [de Nicée anno 330] ayant defini que le fils de dieu est de meme substance que son pere & qu’il est eternel comme lui, composa une Simbole [the Nicene creed] où il explique la divinite du pere & du fils, et qu’il finit par ces paroles ‘dont le regne n’aura point de fin.’ car la doctrine qui regarde le saint esprit ne fut ajoutée que dans le second concile tenu contre les erreurs de Macedonius, ou ces questions furent agitées. Zonare par Coussin. ann. 330. the second council meant by Zonaras was that of Constantinople ann. 381. D hist. Prim. Xty. pref. xxxviii. 2d. app. to pref. 49. the Council of Antioch [ann] expressly affirmed of our saviour ονκ εςτιν óμοονςιος that he was not Consubstantial to the father. the Council of Nice affirmed the direct contrary. D hist. Prim. Xty. Pref. cxxv.
                        Sabellians. Xn. heretics. that there is but one person in the godhead. That the ‘Word’ & ‘holy spirit’ are only virtues, emanations, or functions of the deity.
                        Socinians. Xn. heretics. that the Father is the one only god; that the Word is no more than an expression of ye. godhead & had not existed from all eternity, that Jes. Christ was god no otherwise than by his superiority above all creatures who were put in subjection to him by the father. that he was not a Mediator, but sent to be a pattern of conduct to men. that the punishmts. of hell are nt. eternl.
                        Arminians. they think with the Romish church (agt. the Calvinists) that there is an universal grace given to all men, & that man is always free & at liberty to receive or reject grace. that god creates men free, that his justice would not permit him to punish men for crimes they are predestinated to commit. they admit the prescience of god, but distinguish between fore-knowing & predestinating. all the fathers, before St. Austin were of this opinion. The church of Engld. founded her article of predestination on his authority.
                        Arians. Xn. heretics. they avow there was a time when the Son was not, that he was created in time, mutable in nature, & like the Angels liable to sin. they deny the three persons in the trinity to be of the same essence. Erasmus & Grotius were Arians.
                        Apollinarians. Xn. heretics. they affirm there was but one nature in Christ, that his body as well as soul was impassive & immortal, & that his birth, death & resurrection was only in appearance.
                        
                        Macedonians. Xn. heretics. they teach that the Holy ghost was a meer creature but superior in excellence to the Angels.
                        see Broughton. verbo ‘Hertics’ an enumeration of 48. sects of Christians pronounced Heretics.
                    